Citation Nr: 1212468	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left hand injury.

4.  Entitlement to service connection for left arm and shoulder disorders, to include arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1944 to November 1946.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran had a hearing before the Board in November 2010, and a transcript of the hearing is of record.

In December 2010, the Board remanded the matter to the RO for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.

REMAND

Regrettably, the Board finds after careful review of the record that another remand is necessary in this matter.  

First, regarding the claimed bilateral hearing loss and tinnitus, the Board notes that remand is necessary to obtain outstanding VA treatment records.  In particular, the Veteran wrote in his original, January 2008 claim that he had treatment at VA beginning in 2000 for his hearing loss and tinnitus.  An October 2007 VA outpatient audiogram cites an even earlier VA audiologic assessment from June 1999.  At present, the claims file includes VA treatment records beginning from January 2007.  Thus, the VA treatment records prior to January 2007, including the June 1999 VA audiologic assessment, remain outstanding.  Upon remand, the RO should obtain these outstanding records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Second, regarding the claimed residuals of a left hand injury and left arm and shoulder disorders, to include arthritis, the Board finds that a new VA examination is necessary.  The Veteran contends that a current disorder of the left hand, left arm, and left shoulder is due to an injury during service in 1946 in the Philippines when his hand became caught in the spokes of a truck steering wheel.  He previously underwent a VA examination in February 2011 to address the medical questions raised by the claim.  However, the February 2011 VA examination is inadequate to decide the issues.  

In particular, the February 2011 VA examiner initially documented his diagnosis of degenerative joint disease (DJD) of the left hand and left shoulder.  The VA examiner then accurately noted that the Veteran's service treatment records (STRs) are not available and that there is no documented evidence that the Veteran developed arthritis of the left hand within one year of his service separation.  
The VA examiner, nonetheless, took into account the Veteran's own report of having pain in his left hand developing two to three years after service separation.  The Veteran also informed the VA examiner that he was diagnosed with arthritis of the left hand in 1949.  The Veteran denied any fracture or dislocation of the left hand during service.  The VA examiner further observed that the Veteran also shows evidence of arthritis of the bilateral hands and bilateral shoulders.  

The VA examiner then opined that "[t]herefore, it is less likely than not that the Veteran's left hand arthritis is secondary to his injury in the military."  The VA examiner additionally concluded that "[i]t is less likely than not that the Veteran's left shoulder arthritis is secondary to his injury in the military, as there is no subjective history or objective findings of any dislocation, or fracture of the left hand."  

The Board notes the VA examiner documented an accurate history of the Veteran's case.  However, the VA examiner did not explain how this history supports the unfavorable conclusions.  The balance of the discussion appears to be little more than a synopsis of the pertinent medical history.  Because the most probative value of a medical opinion comes from its reasoning, a medical opinion containing only data and conclusions, such as this one, is not entitled to any weight.  The VA examination is thus inadequate to decide the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.").  As the record is otherwise inadequate to allow the Board to reach a fully informed decision, remand is necessary to obtain a new VA examination addressing the likely etiology of the Veteran's left hand injury, and left arm and shoulder disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As a final matter, the Board reiterates that the Veteran's appeal was processed as part of the Virtual VA system.  His Virtual VA (electronic) claims file contains VA treatment records from February 2011 through October 2011.  These VA treatment records were added to the Virtual VA claims file in November 2011, which was prior to when the RO last adjudicated the issue in a February 2010 supplemental statement of the case (SSOC).  The February 2012 SSOC does not list these VA treatment records as evidence considered by the RO.  

Generally, under such circumstances, the Board may presume that the records were considered by the RO in the SSOC.  See, e.g., Gonzales v. West, 218 F.3d 1378, 1381 (2000) ("[A]bsent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of the service connection must be presumed to have been reviewed by the Department of Veterans Affairs, and no further proof of such review is needed.").  However, it is important that an SSOC take into consideration all additional evidence of record and, correspondingly, "inform the appellant of any material changes in, or additions to, the information included in the Statement of the Case," such as new evidence.  38 C.F.R. §§ 19.31, 20.1304.  The RO is thus recommended to proceed accordingly.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA treatment records, including those prior to January 2007, to include a June 1999 VA audiologic assessment, and any since October 2011.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If unsuccessful, all attempts to procure any identified records must be documented in the claims file and a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in accordance with 38 C.F.R. § 3.159(e) (2011) in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, once the outstanding VA treatment records are obtained, the RO should review the additional evidence and undertake any further action indicated regarding the claimed bilateral hearing loss and tinnitus, to include arranging a new VA examination to determine the nature and likely etiology of these disorders.  

3.  Next, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed residuals of a left hand injury and left arm and shoulder disorders, to include arthritis.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.   

The examining examiner must provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent or greater probability) that the Veteran's current degenerative joint disease of the left hand and left shoulder is/are related to an event, injury, or disease in service, to particularly include the hand injury in the Philippines.  

The examiner should also opine if any arthritis of the left hand and/or left shoulder manifested to a compensable degree within one year of the Veteran's separation from service in November 1946.

For purposes of making this determination, the examiner should accept as true the Veteran's assertions that he injured his left hand during service in 1946 when the hand was caught in the spokes of a truck steering wheel.  

It is essential that the examiner offer a detailed explanation and analysis discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the remanded issues.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


